Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

AFTER-FINAL AMENDMENT
The after-final amendments filed Mar 30, 2021 to the claims have been entered.


Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed receiving input step that uses the first and second devices and sensors in combination with the claimed preprocess step that includes determining the orientation of the points clouds including the orientation of the point clouds of the image in space being unknown based on the first and second inputs as the at least one sensor is in an unknown position regarding location with respect to the face the user and the determining the orientation for the first input and the second input using photogrammetry includes quantifying each of the point cloud images from the first and second inputs regarding location with respect to the face the user in combination with the claimed registering of the points clouds in combination 

As per independent claims 17 and 20, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612